DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 15, 30 and 51 are currently amended. Claims 30-50 are withdrawn. Claims 1-29 and 51 are presently examined.

Applicant’s arguments regarding the rejections under 35 USC 102(a)(1) have been fully considered and are persuasive. The rejections of 5/20/2022 are overcome.

Drawings
The drawings are objected to because the single figure is numbered and abbreviated using “Fig.,” which are prohibited by 37 CFR 1.84(u)(1) when only a single figure is present. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the terms Fibrex (page 12, third paragraph), Avicel (page 13, second paragraph), Vivacel (page 13, second paragraph), Emocel (page 13, second paragraph), Amberlite (page 26, third paragraph), Purolite (page 26, third paragraph) Doshion (page 26, third paragraph), Carbopol (page 26, third paragraph), K326 (page 30, third paragraph), FKM130 (page 37, first paragraph), FKM600 (page 37, first paragraph), FKM1200 (page 37, first paragraph), FKM2000 (page 37, first paragraph), FKM3000 (page 37, first paragraph), Catch Dry (page 39, fourth paragraph), Ettan (page 39, fourth paragraph), General (page 39, fourth paragraph), Granit (page 39, fourth paragraph), Goteborgs Rape (page 40, first paragraph), Grovsnus White (page 40, first paragraph), Metropol Kaktus (page 40, first paragraph), Mocca Anis (page 40, first paragraph), Mocca Mint (page 40, first paragraph), Mocca Wintergreen (page 40, first paragraph), Kicks (page 40, first paragraph), Prince (page 40, first paragraph), Skruf (page 40, first paragraph), and TreAnkrare (page 40, first paragraph), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following special definitions have been noted in applicant’s specification and will be used wherever the terms appear. See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989) and MPEP § 2173.05(a) I.
Alkyl: Any straight chain or branched chain hydrocarbon (page 19, second paragraph).
Aryl: A carbocyclic aromatic group (page 19, fourth paragraph).
C1-C8 alkanol: Any straight chain or branched chain hydrocarbon alcohol having from one to eight carbons (page 17, third paragraph).
C2-C8 alkyl carboxylic acid: Any straight chain or branched chain hydrocarbon carboxylic acid having from two to eight carbons (page 17, fourth paragraph).
Cellulose derivate: A cellulosic material which has been chemically modified by reaction of one or more hydroxyl groups of the cellulose polymer structure with, for example, an esterifying or alkylating agent (page 14, second paragraph).
Cellulose ester: A cellulose structure with the hydrogen of one of more hydroxyl groups replaced with, for example, an acyl, nitro, or sulfate group (page 14, second paragraph).
Cellulose ether: A cellulose structure with the hydrogen of one or more hydroxyl groups in the cellulose polymer structure replaced with an alkyl, hydroxyalkyl, or aryl group (page 14, second paragraph).
Configured for oral use: The product is provided in a form such that during use, saliva in the mouth of a user causes one or more of the components of the mixture (e.g. flavoring agents and/or nicotine) to pass into the mouth of the user (page 38, first paragraph).
Cycloalkyl: A carboxylic group (page 19, third paragraph).
Dissolve/Dissolving/Dissolvable: Compositions having aqueous soluble components that interact with moisture in the oral cavity and enter into solution, thereby causing gradual consumption of the product (page 38, third paragraph).
Ester: A chemical compound derived from a carboxylic acid and an alcohol in which the -OH group of the carboxyl (CO2H) group has been replaced by the O-alkyl (alkoxy) group of the alcohol (page 17, second paragraph).
Flavoring agent/flavorant: Any flavorful or aromatic substance capable of altering the sensory characteristics associated with the smokeless tobacco composition (page 16, first paragraph).
Heteroaryl: An aromatic ring system in which one or more of the ring atoms is a heteroatom, e.g. nitrogen, oxygen, and sulfur (page 19, fifth paragraph).
Heterocycloalkyl: A non-aromatic ring system in which one or more of the ring atoms is a heteroatom, e.g. nitrogen, oxygen, and sulfur (page 19, fifth paragraph).
Nicotine component: Any suitable form of nicotine (e.g. free base or salt) for providing oral absorption of at least a portion of the nicotine present (page 26, first paragraph).
Organic acid: An organic (i.e., carbon based) compound that is characterized by acidic properties (page 18, second paragraph).
Particulate: A material in the form of a plurality of individual particles, some of which can be in the form of agglomerate of multiple particle, wherein the particles have an average length to width ratio of less than 2:1, such as less than 1.5:1, such as about 1:1 (page 34, third paragraph).
Pastille: A dissolvable oral product made by solidifying a liquid or gel composition so that the final product is a somewhat hardened solid gel (page 38, second paragraph).
Starch: Pure starch from any source, modified starch, or starch derivatives (page 12, fourth paragraph).
Storage period: The period of time after the preparation after the product (page 41, third paragraph).
Substituted: One or more hydrogen atoms are each independently replace with a substituent (page 20, second paragraph).
Tobacco extract: The isolated components of a tobacco material that are extracted from solid tobacco pulp by a solvent that is brought into contact with the tobacco material in an extraction process (page 32, fourth paragraph).
Unsaturated: The presence of a carbon-carbon, sp2 double bond in one or more positions within the hydrocarbon chain of an alkanol (page 17, third paragraph).
Unsaturated: The presence of a carbon-carbon, sp2 double bond in one or more positions within an alkyl group.
Volatile: A chemical substance that forms a vapor readily at ambient temperatures (page 16, second paragraph).
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the limitation “particulate” which applicant’s specification defines as “a material in the form of a plurality of individual particles, some of which can be in the form of agglomerate of multiple particle, wherein the particles have an average length to width ratio of less than 2:1, such as less than 1.5:1, such as about 1:1 (page 34, third paragraph).” However, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the special definition recites the broad recitation the particles have an average length to width ratio of less than 2:1, and the claim also recites the particles having an average length to width ratio… such as less 1.5:1, such as about 1:1, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of this Office action, the claim will be interpreted as if it required particles having an average length to width ratio of less than 2:1.
The claim recites the limitation “cellulose derivative” which applicant’s specification defines as “a cellulosic material which has been chemically modified by reaction of one or more hydroxyl groups of the cellulose polymer structure with, for example, an esterifying or alkylating agent (page 14, second paragraph).” However, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purposes of this Office action, the limitation will be interpreted as if it required a cellulosic material which has been chemically modified by reaction of one or more hydroxyl groups of the cellulose polymer structure. Claims 2-29 are indefinite by dependence.

Regarding claim 51, the claim recites the limitation “cellulose derivative” which applicant’s specification defines as “a cellulosic material which has been chemically modified by reaction of one or more hydroxyl groups of the cellulose polymer structure with, for example, an esterifying or alkylating agent (page 14, second paragraph).” However, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purposes of this Office action, the limitation will be interpreted as if it required a cellulosic material which has been chemically modified by reaction of one or more hydroxyl groups of the cellulose polymer structure.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 29, claim 28 already requires the time period to be 1 day after preparation. The instant claim attempts to replace this limitation with different time periods, and would thus no longer require the limitation of claim 28 that the time period by 1 day. The instant claim therefore fails to include all the limitations of the claims upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fuisz (US 9,848,634) in view of Gessesse (US 2022/0225659).

Regarding claims 1 and 5-7, 16, 23, 25, Fuisz discloses a tobacco composition for oral use in a mammal with tobacco in flake or particle form (abstract), which is considered to meet the claim limitation of a filler. The tobacco is snuff tobacco having a size distribution of between 0.1 and 300 microns (column 9, lines 1-10). The composition has a feedstock material (column 7, lines 55-59) that is hydroxypropyl cellulose (column 8, lines 7-13), which is considered to meet the claim limitation of a cellulose derivative since applicant’s specification discloses that hydroxypropylcellulose is a cellulose derivative (page 3, second paragraph). The composition includes less than 20% of water after manufacture (column 10, lines 55-58) by weight (column 8, lines 18-19). Fuisz does not explicitly disclose (a) the particles having an average length to width ratio of less than 2:1 and (b) the water weight being between about 10% to about 50% by weight.
Regarding (a), Gessesse teaches a smokeless tobacco composition (abstract) having a bleached particulate tobacco material having an average length to width ratio of less than 2:1 [0064]. Gessesse additionally teaches that bleached tobacco material does not discolor a user’s teeth [0084].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the tobacco of Fuisz for the bleached tobacco of Gessesse. One would have been motivated to do so since Gessesse teaches that bleached tobacco does not stain a user’s teeth.
Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the tobacco particles of Fuisz for the tobacco material of Gessesse. One would have been motivated to do so since Gessesse teaches a tobacco material that does not stain a user’s teeth. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Regarding claims 2 and 3, Fuisz discloses that the composition comprises at least 30 wt % feedstock (column 8, lines 49-51).

Regarding claim 4, modified Fuisz teaches all the claim limitations as set forth above. Modified Fuisz additionally teaches that the feedstock may comprise at least one material from a list including polyethylene glycol (column 7, lines 60-67). The use of “at least one” indicates that the feedstock may be a mixture of multiple feedstock materials. Fuisz additionally discloses that the rheology of the feedstock (column 7, lines 39-49) influences the shape of the tobacco format (column 7, lines 11-23). Modified Fuisz does not explicitly teach the hydroxypropyl cellulose present at from about 1 to about 3% by weight.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the feedstock in the form of a mixture of hydroxypropyl cellulose and polyethylene glycol such that the hydroxypropyl cellulose is present at about 1% to about 5% weight of the composition. One would have been motivated to do so since Fuisz discloses that the rheology of the feedstock affects the shape of the format. The courts have held that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Regarding claim 8, Gessesse teaches that the bleached tobacco is derived from tobacco material that is cut to have lengths in the millimeter range and then defibrated, but is not subjected to any chemical processes that would break down its cell walls ([0155]-[0183]). It is therefore evident that the tobacco of modified Fuisz must retain its cell structure even after being defibrated and there contain cellulose, and is considered to meet the claim limitation of a cellulose material.

Regarding claim 17, Fuisz discloses that nicotine is delivered from the tobacco to a user (column 12, lines 22-54), indicating that the tobacco is a nicotine component.

Regarding claim 18, modified Fuisz discloses all the claim limitations as set forth above. Fuisz additionally discloses that the tobacco is present at 1% to 70% (abstract) by weight (column 8, lines 18-19). Modified Fuisz does not explicitly teach that the tobacco is present at an amount within the claimed range.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tobacco concentration fall within the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Regarding claims 19-22, modified Fuisz teaches all the claim limitations as set forth above. Fuisz additionally discloses that citric acid is added in amount from 0.1% to 4% (column 11, lines 41-45) by weight (column 8, lines 18-19). Modified Fuisz does not explicitly teach the citric acid concentration falling within the claimed range.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the citric acid concentration fall within the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Regarding claim 24, modified Fuisz discloses all the claim limitations as set forth above. Fuisz additionally discloses that the tobacco is present at 1% to 70% (abstract) by weight (column 8, lines 18-19). Modified Fuisz does not explicitly teach that the tobacco is present at an amount within the claimed range.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tobacco concentration including nicotine fall within the claimed range, and thus to make the weight without nicotine be even lower within the claimed range. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) and MPEP § 2144.05 (I).

Regarding claim 26, Fuisz is silent as to the presence of any alkali metal salts, and, while Gessesse teaches that the composition may include sodium chloride [0096], this is an optional component. It is therefore evident that modified Fuisz discloses a composition that is free of alkali metal salts.

Regarding claim 27, Fuisz discloses that the product is packaged in a pouch (column 11, lines 51-62).

Regarding claim 28, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) and MPEP § 2112.01, I. In this case the compositions of modified Fuisz and the claimed are substantially identical, and claimed property is therefore presumed to be present in the composition of modified Fuisz. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fuisz (US 9,848,634) in view of Gessesse (US 2022/0225659) as applied to claim 1 above, and further in view of Kumar (US 8,336,557).

Regarding claim 9, modified Fuisz teaches all the claim limitations as set forth above. Modified Fuisz does not explicitly teach the filler comprising microcrystalline cellulose.
Kumar teaches a compressed tobacco product having a filler-binder that comprises microcrystalline cellulose that increases disintegration time, maintaining the integrity of the product, and/or achieves appropriate hardness and friability characteristics (column 5, lines 29-38).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tobacco particles of modified Fuisz with the microcrystalline cellulose of Kumar. One would have been motivated to do so since Kumar teaches that that microcrystalline cellulose increases disintegration time, maintaining the integrity of the product, and/or achieves appropriate hardness and friability characteristics.

Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fuisz (US 9,848,634) in view of Gessesse (US 2022/0225659) as applied to claim 1 above, and further in view of Tanaka (EP 2891408).

Regarding claim 10, modified Fuisz teaches all the claim limitations as set forth above. Fuisz additionally discloses that the composition comprises a flavoring (column 10, lines 31-38). Modified Fuisz does not explicitly teach the flavoring having a carbon-oxygen double bond.
Tanaka teaches a tobacco product (abstract) having an ester isoamyl acetate flavor component [0020]. It is evident that esters have carbon-oxygen double bonds.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the product of modified Fuisz with the isoamyl acetate flavor component of Tanaka. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Regarding claims 11 and 12, modified Fuisz teaches all the claim limitations as set forth above. Fuisz additionally discloses that the composition comprises a flavoring (column 10, lines 31-38). Modified Fuisz does not explicitly teach the flavoring being an ester.
Tanaka teaches a tobacco product (abstract) having an ester flavoring component [0020].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the product of modified Fuisz with the ester flavor component of Tanaka. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Regarding claim 14, Tanaka teaches that the ester is isoamyl acetate [0020].

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fuisz (US 9,848,634) in view of Gessesse (US 2022/0225659) as applied to claim 1 above, and further in view of Gao (US 9,930,909).

Regarding claim 10, modified Fuisz teaches all the claim limitations as set forth above. Fuisz additionally discloses that the composition comprises a plasticizer (column 10, lines 38-43). Modified Fuisz does not explicitly teach the flavoring having an ester. 
Gao teaches an oral product comprising an ester of polycarboxylic acid having an alcohol group as a plasticizer (column 14, lines 28-48). It is evident that esters have carbon-oxygen double bonds.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the plasticizer of modified Fuisz with the ester plasticizer of Gao. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Regarding claims 11 and 12, modified Fuisz teaches all the claim limitations as set forth above. Fuisz additionally discloses that the composition comprises a plasticizer (column 10, lines 38-43). Modified Fuisz does not explicitly teach the flavoring having an ester. 
Gao teaches an oral product comprising an ester of polycarboxylic acid as a plasticizer (column 14, lines 28-48).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the plasticizer of modified Fuisz with the ester plasticizer of Gao. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fuisz (US 9,848,634) in view of Gessesse (US 2022/0225659) and Gao (US 9,930,909) as applied to claim 12 above, and further in view of Valerate Ester (Valerate Ester, Chemical Entities of Biological Interest, European Molecular Biology Laboratory, https://www.ebi.ac.uk/chebi/searchId.do?chebiId=CHEBI:50871).

Regarding claim 13, modified Fuisz teaches all the claim limitations as set forth above. Modified Fuisz does not explicitly teach the ester of polycarboxylic acid being a C1-C8 alkane carboxylic acid.
Valerate Ester teaches that valerate ester is an ester obtained from the carboxy group of valeric acid with the hydroxy group of any alcohol (page 2, top).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the ester of polycarboxylic acid of modified Fuisz be the valeric acid ester with an ethanol group of Valerate Ester. One would have been motivated to do so since Gao teaches that any ester of polycarboxylic acid can be used as a plasticizer and Valerate Ester teaches that valerate ester is an ester obtained from the carboxy group of valeric acid with the hydroxy group of any alcohol.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fuisz (US 9,848,634) in view of Gessesse (US 2022/0225659) as applied to claim 1 above, and further in view of Mua (US 10,881,132).

Regarding claim 15, modified Fuisz teaches all the claim limitations as set forth above. Modified Fuisz additionally teaches that the feedstock may comprise at least one material from a list including polyethylene glycol (column 7, lines 60-67). The use of “at least one” indicates that the feedstock may be a mixture of multiple feedstock materials. Fuisz additionally discloses that the rheology of the feedstock (column 7, lines 39-49) influences the shape of the tobacco format (column 7, lines 11-23). Modified Fuisz does not explicitly teach (a) the hydroxypropyl cellulose present at from about 1 to about 3% by weight and (b) the microcrystalline cellulose present about 10 to about 60% by weight.
Regarding (a), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the feedstock in the form of a mixture of hydroxypropyl cellulose and polyethylene glycol such that the hydroxypropyl cellulose is present at about 1% to about 5% weight of the composition. One would have been motivated to do so since Fuisz discloses that the rheology of the feedstock affects the shape of the format. The courts have held that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Regarding (b), Mua teaches a smokeless tobacco product (abstract) having a microcrystalline cellulose filler (column 2, lines 50-61) present at about 20 to about 30% dry weight percent to enhance organoleptic properties such as texture and mouthfeel and enhancing cohesiveness and compressibility (column 12, lines 45-58) and a final moisture level of about 2 about 6 wt % (column 18, lines 12-21), indicating that the concentration by wet weight of the microcrystalline filler falls within the claimed range.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the particles of modified Fuisz with the microcrystalline cellulose of Mua. One would have been motivated to do so since Mua teaches that that microcrystalline cellulose enhances cohesiveness, compressibility, and organoleptic properties such as texture and mouthfeel.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Fuisz (US 9,848,634).

Regarding claim 51, Fuisz discloses a tobacco composition for oral use in a mammal with tobacco in flake or particle form (abstract), which is considered to meet the claim limitation of a filler. The tobacco is snuff tobacco having a size distribution of between 0.1 and 300 microns (column 9, lines 1-10). The composition has a feedstock material (column 7, lines 55-59) that is hydroxypropyl cellulose (column 8, lines 7-13), which is considered to meet the claim limitation of a cellulose derivative since applicant’s specification discloses that hydroxypropylcellulose is a cellulose derivative (page 3, second paragraph). The composition includes less than 20% of water after manufacture (column 10, lines 55-58) by weight (column 8, lines 18-19). Fuisz does not explicitly disclsoe the water weight being between about 10% to about 50% by weight.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the tobacco particles of Fuisz for the tobacco material of Gessesse. One would have been motivated to do so since Gessesse teaches a tobacco material that does not stain a user’s teeth. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747